DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 76 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 101 and 102, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on April 5, 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim 76 is allowable. Claims 101-105, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I (drawn to a polypeptide conjugated and pharmaceutical composition comprising thereof), II (drawn to a method of treating or preventing a metabolic disorder) and III (drawn to a polynucleotide that encodes a fusion polypeptide), as set forth in the Office action mailed on April 5, 2022, is hereby withdrawn and claims 101-105 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Specification
Response to Arguments: In the remarks filed August 2, 2022, Applicants argue according to paragraph [00160] in the specification, the sequence set forth in SEQ ID NO: 50 refers to native GLP-1(7-37) thus clarifying the sequence of SEQ ID NO: 50 begins with His at position 7 and ends with Gly at position 37. See page 8. Applicant’s argument has been fully considered and the objection to the specification is hereby withdrawn.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yi Zhang on September 1, 2022.
The application has been amended. Please amend the claim listing filed August 1, 2022 as follows: 
Please amend claim 76 as follows:
Replace the phrase “(inclusive of the conjugatable residue)” with “, inclusive of the conjugatable residue,”.
Please amend claim 94 as follows:
Delete the phrase “the conjugatable residue in the polypeptide linker is cysteine and” in line 2.
Please amend claim 95 as follows:
In line 2, replace the phrase “wherein the CRM comprises” with “wherein the at least one CRM comprises”.
Please amend claim 97 as follows:
In lines 1-3, replace the phrase “wherein the CRM is conjugated to at least one cysteine residue in the fusion polypeptide, and wherein the CRM comprises the structure of below formula” with the phrase “wherein the at least one CRM comprises the structure”.
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggests a FGF21 comprising a combination of mutations relative to SEQ ID NO: 36 selected from the group consisting of: 1) 121Q, 168L, 171C, and180E; 2) 121Q, 168L, 171G, 174C, and 180E; 3) 121Q, 168L, 171G, and 180C; 4) 121Q, 168L, 171G, and 180E; 5) 71C, 121Q, 168L, 171G, and 180E; and 6) 121Q, 168L, 180E, 171G, and ins 182C.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658